DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-4 is the inclusion of the method for determining a recording timing that includes the method steps of a recording step includes a first recording, wherein a recording head moves in a first direction along the second axis and the overlap region is recorded by the first nozzle group and a second recording, wherein the recording head moves in a second direction along the second axis and the overlap region is recorded with the second nozzle group, and a first region is recorded with a third nozzle group.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application Publication No. .
Regarding Claim 1, Yokota teaches a method for determining a recording timing, comprising: a recording step for recording on a medium a plurality of patches disposed along a second axis intersecting with a first axis with a recording head including a first nozzle group, a third nozzle group, and a second nozzle group arranged in order along the first axis; and a timing determination step for determining a recording timing of the recording head based on a patch selected from the plurality of patches recorded on the medium; wherein the plurality of patches each include an overlap region recorded by the first nozzle group and the second nozzle group and a first region and a second region recorded by the third nozzle group [Paragraphs 0060, 0062-0066].
Regarding Claim 1, Koase teaches a method for determining a recording timing, comprising: a recording step for recording on a medium a plurality of patches disposed along a second axis intersecting with a first axis with a recording head including a first nozzle group, a third nozzle group, and a second nozzle group arranged in order along the first axis; and a timing determination step for determining a recording timing of the recording head based on a patch selected from the plurality of patches recorded on the medium; wherein the plurality of patches each include an overlap region recorded by the first nozzle group and the second nozzle group and a first region and a second region recorded by the third nozzle group [Paragraphs 0081-0096].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853